Carpenter, J.
Complainant, by a deed absolute in form, conveyed to the first-named defendant certain real estate situated in the city of Detroit. The purpose of this conveyance was to secure the repayment of certain moneys theretofore and to be thereafter advanced by said defendant bank to complainant’s husband, Anthony Seiffert. This suit was commenced, after said advances had been made, for the purpose of securing a reconveyance of said land, on the ground that complainant had been induced to transfer the same by fraud and duress. The trial judge, before whom the case was heard on testimony taken in open court, decided that no fraud or duress had been perpetrated, and made a decree dismissing complainant’s bill.
We dispose of all the contentions of complainant, who appeals from said decree, when we say that the trial judge correctly decided the issue of fact.
The decree is affirmed.
McAlvay, C. J., and Ostrander, Hooker, and Moore, JJ., concurred.